Title: From Thomas Jefferson to John McDowell, 1 October 1799
From: Jefferson, Thomas
To: McDowell, John



Sir
Monticello Oct. 1. 99.

Having to pay a sum of money at our ensuing court (the 7th. inst.) I am obliged to muster up all my resources. if you have any thing for me for nails sold, I should thank you to remit it. if nobody should be coming from your place to our court, I will send express for it a day or two after, if the sum should be worth while. I do not know the person  who rides post; but if you know him or can learn that he is trusty I should be willing to have it sent by him at my risk, to be lodged with Colo. Bell. I would thank you to let me know by return of post whether you have any thing for me, that I may be able to judge of what I can effect at the time requisite. I should have written to you sooner on this subject, but that I waited the return of my sister Bolling lest she should have had occasion to draw on you. I thank you for your readiness in offering to furnish her had she needed it; and am with esteem Sir Your most obedt. humble servt

Th: Jefferson

